Citation Nr: 9908898	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-03 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether creation of an overpayment of improved disability 
pension benefits in the calculated amount of $926.00 was 
proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to November 
1944.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 


REMAND

The veteran maintains that a $926 overpayment of improved 
disability pension benefits was not properly created.  A 
review of the record reveals a July 1996 letter from the RO 
indicating the monthly amounts of pension that the veteran 
should have received from February 1, 1993 to June 30, 1996.  
The RO determined that due to improperly reported income that 
he and his wife had received during that time period, the 
monthly pension amounts he had actually received had been 
greater than he was due.  In August 1996, the RO informed the 
veteran that he had been overpaid improved disability pension 
benefits in the amount of $926.  The veteran contends that 
there is no possible way that he could have been overpaid by 
that much.

Following an October 1996 statement of the case, the veteran 
submitted additional financial evidence.  In a May 1997 
letter, the RO noted that the veteran's improved disability 
pension benefits for the period from February 1, 1995 to May 
31, 1997, were being amended due to newly reported medical 
expenses.  The Board notes that the May 1997 letter indicates 
that the veteran was due more pension benefits than he had 
actually received for part of the original time period for 
which the $926 overpayment was created.  Consequently, the RO 
must make a new determination as to whether the overpayment 
was properly created prior to consideration by the Board.


In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should prepare a detailed 
audit of the amounts of improved 
disability pension benefits actually paid 
to the veteran during the period of the 
overpayment in question and the amount of 
improved disability pension benefits he 
should have received.  The audit should 
show the monthly rates paid and actually 
due over the entire period. The RO should 
explain how the amount that should have 
been paid was derived.  The periods 
covered for the overpayment in question 
must be set forth separately, i.e., 
beginning and ending dates, amounts, and 
reason for any overpayment.

2.  When the foregoing development has 
been completed, the RO should 
readjudicate the issue of whether the 
creation of the overpayment of VA pension 
benefits was proper.  If the appeal is 
not resolved to the satisfaction of the 
veteran, he should be furnished a 
supplemental statement of the case, which 
contains a full and complete discussion 
of all applicable laws and regulations.  
Specifically, the supplemental statement 
of the case should include a summary of 
the events which led to the creation of 
the overpayment, and should explain the 
amount of the indebtedness assessed 
against the veteran.  The question of 
whether the overpayment was properly 
created should be fully addressed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted 

in this case.  No action is required of the veteran unless he 
is otherwise notified by the RO.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 2 -


